UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4701


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSE CAVAZOS,

                 Defendant - Appellant.



                              No. 12-4737


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

WADE COATS,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   William D. Quarles, Jr., District
Judge. (1:09-cr-00333-WDQ-1; 1:09-cr-00333-WDQ-2)


Submitted:    June 21, 2013                 Decided:   October 17, 2013


Before TRAXLER, Chief Judge, and DUNCAN and THACKER, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Columbia,
Maryland; Harry D. McKnett, Columbia, Maryland, for Appellants.
Rod J. Rosenstein, United States Attorney, Peter M. Nothstein,
Assistant United States Attorney, James T. Wallner, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Jose Cavazos and Wade Coats appeal their convictions and

sentences     arising      out   of   a     drug    conspiracy      in   which   they

participated.       Finding no error, we affirm.

                                          I.

     On     April    27,    2009,     Brian        Shutt,    Dave   Clasing,     E.T.

Williams, Mark Lunsford, and Derke Ostrow, agents and task force

officers of the Drug Enforcement Administration (“DEA”), were

investigating Ronald “Truck” Brown in the Baltimore, Maryland,

area.     A confidential informant (“C.I.”) told Shutt that Brown

was distributing large amounts of heroin, and Shutt observed the

C.I. call Brown and set up a meeting for a drug transaction.                        At

approximately 6:00 that evening, Shutt witnessed the meeting, at

which Brown told the C.I. that he did not have any drugs at that

time but was about to obtain a large quantity.

     At     approximately        10:30    that      evening,    Shutt    and     other

officers were surveilling Brown as he parked in the 1000 block

of Eastern Avenue.          They saw a Lincoln Town Car park directly

behind    Brown’s     vehicle.        The       officers    determined    that    the

Lincoln was a rental car, which they knew were often used by

drug dealers to avoid losing their vehicles due to government

seizure.     A man later determined to be Wade Coats emerged from

the Lincoln and spoke briefly to Brown.                     Brown then got out of

his car, and the two men sat together for a few minutes on a

                                            3
brick wall surrounding a tree adjacent to the Town Car.                          Officer

Clasing then saw Brown remove a bag from his waist area and drop

it into the Town Car through an open window.                              The officers

believed that the bag contained packaged money based on its size

and shape and the way that Brown held it.                        After Brown dropped

the   bag     into   the     Lincoln,     the    men     both    returned       to    their

respective cars and left.

      Officers       followed      Coats,   who       proceeded    to     the    Marriott

Waterfront Hotel.           Once there, Coats removed several bags from

his vehicle, including the one that Brown had given him, and

Coats walked into the hotel.                    About 30 minutes later, Coats

emerged     from     the    hotel,     carrying       nothing.         Officer    Clasing

followed Coats as he drove to a seafood restaurant called Mo’s

Seafood and then to a cell-phone store.

      At    approximately        1:30    a.m.    on    April     28,    2009,    officers

observed     Coats    leave      the    store   and    walk     toward    the    Lincoln,

carrying     bags.         The   officers   approached         Coats’s    car    at   that

time.      Identifying himself as a task force officer, Shutt asked

Coats   for    identification,          which    Coats    provided.         Shutt     also

asked Coats where he had been that evening, and Coats responded

that he had been at his girlfriend’s house and Mo’s Seafood.

When specifically asked whether he had been to the Waterfront

Marriott that evening, Coats denied that he had been.                            Although

Coats had been polite and professional during the exchange to

                                            4
that point, after denying that he had been to the Marriott,

Coats began to stutter and avoid making eye contact with the

agents.    Shutt then asked Coats if the Lincoln belonged to him.

Coats    answered    that   he   had   rented   it    and   that    the   rental

contract was in the glove compartment, but when the officers

looked there, they did not find it.

     Shutt called for a K-9 officer.                 Fifteen minutes later,

Officer Jacob Corbitt arrived with his drug dog.               Shutt saw the

dog bark and scratch at the vehicle, which he understood, based

on his prior experience with a K-9 unit, was a positive alert

for narcotics. 1      On that basis, the agents then proceeded to

search the car.       They found a police scanner set to monitor the

DEA frequency, as well as two driver’s licenses bearing Coats’s

picture but other people’s names.

     As the officers searched the vehicle, Shutt noticed that

Coats was turning away from officers in what appeared to be an

attempt to conceal a weapon.           When Shutt asked Clasing if Coats

had been patted down, Coats turned his body further away from

the officers.       Shutt promptly patted Coats down and found a .40

caliber handgun in a holster on Coats’s right hip.                 The officers


     1
       Officer Corbitt did not recall details about the call and
specifically did not remember whether his dog had alerted.




                                       5
informed Coats of his Miranda rights and searched him incident

to an arrest.         The search revealed $7,000 on Coats’s person,

including $5,000 in one of his socks.                 Coats told the officers

that the firearm was registered and that he was allowed to keep

it in his business.

      Shutt   and     several   other       agents    then    traveled    to     the

Waterfront Marriott Hotel and proceeded to Room 943, the room

identified as Coats’s by hotel security.

      Clasing heard a television on in the room as he approached.

Shutt knocked on the door, and appellant Cavazos answered and

put his hands up.       Shutt pushed Cavazos aside, entered the room,

and conducted a protective sweep.             The officers did not conduct

any further search of the room, however.                  While inside, Shutt

observed    several    heat-sealed   wrapped         packages   in    plain    view.

Believing them to be drugs, he exclaimed, “We got kilos!”                       J.A.

243   (internal     quotation   marks       omitted).        Upon    hearing    that

exclamation, Cavazos blurted out “No, no, no.                       No drugs.     No

drugs.     I’m just the money man.          I’m just the money man.”            J.A.

243 (internal quotation marks omitted).

      Cavazos was arrested and given Miranda warnings.                    He told

officers that there was about $200,000 in the room, and “the

Jamaican[]” − which the officers understood to refer to Coats −

had the rest of the money.        J.A. 244.          Cavazos also stated that

the drugs “are not here yet, I count the money and make sure

                                        6
that it is good.”             J.A. 693 (internal quotation marks omitted).

After being read his Miranda rights, Cavazos produced a Texas

driver’s license, and Shutt instructed Lunsford to check for a

vehicle    with        Texas     plates       in    the   hotel’s      parking    garage.

Lunsford       located     a      Dodge       Caravan     with    Texas    plates     and

determined that it was registered to Crystal Cavazos.                              A drug

dog subsequently alerted to narcotics in the Caravan.

     While          Lunsford    secured       the    hotel    room,     other    officers

prepared       an    affidavit     for    a    search     warrant.       The     affidavit

described the telephone call and meeting between Brown and the

C.I. and recounted the basis for the informant’s knowledge that

Brown   was     selling        heroin.        It    described    the   meeting     between

Brown and Coats, as well as the agents’ surveillance of Coats’s

drive     to    the      Marriott.            The     affidavit     included      Coats’s

representation that that he had not been to the Marriott that

day and mentioned the police scanner, fake licenses, firearm,

and currency.           The affidavit also noted that Coats had rented

Room 943 and that Cavazos was in the room, and described the

statements Cavazos gave to the agents.                       The affiant stated that

Lunsford       had    found     the   Dodge        Caravan   registered     to     Crystal

Cavazos in the Marriott’s garage and a drug dog had alerted for

narcotics in the van.             Shortly before noon on April 28, 2009, a

Maryland state-court judge signed a warrant authorizing searches



                                               7
of Room 943, the cell phone store, the Dodge Caravan, and 1112

Harwall Road. 2

     When they executed the warrants, the officers recovered:

(1) $274,000 in cash in heat-sealed plastic bags, a heat-sealer

machine and bags, a money counter, cell phones, and a tally

sheet from Room 943; (2) a suitcase with $337,482 in cash from

the Dodge Caravan; (3) $16,520 in cash, paperwork, heat-sealer

bags, and a gun magazine from the cell-phone store; and (4) 410

grams of cocaine, 238 grams of heroin, a bag of gel capsules, a

gel capper press, scales, a metal strainer and spoon, and a cell

phone from 1112 Harwall Road.

     On   February         17,   2010,   Cavazos,     Coats,    Brown,     and   James

Bostic were charged in a five-count superseding indictment.                         All

of the defendants were charged in Count One with conspiracy to

distribute and possess with intent to distribute one kilogram or

more of heroin, 1,000 kilograms or more of marijuana, and five

kilograms or more of cocaine.                See 21 U.S.C. § 846.          Coats was

charged     in    Count      Three    with       possession    of   a     firearm    in

furtherance       of   a    drug     trafficking      crime.        See    18    U.S.C.

§ 924(c).        Brown and Bostic were charged in Counts Two, Four,




     2
       1112 Harwall Road was the address of a residence officers
observed Brown travel to shortly before he sold narcotics to the
C.I. in a controlled buy.



                                             8
and Five with other crimes.                Brown and Bostic pleaded guilty

prior to trial.

       Also prior to trial, Coats and Cavazos moved to suppress

the    evidence     and   statements       obtained      as    a     result     of     the

interaction Coats had with the officers outside the cell-phone

store and as a result of the searches of Coats’s vehicle and

Room 943.      As is relevant here, Defendants specifically argued

that the interaction the officers had with Coats was an illegal

seizure     and    that   the   initial        entry    into       Room   943    was     a

warrantless entry not justified by exigent circumstances.                            They

further maintained that when the evidence obtained as a result

of    the   illegal   searches       and   seizures     is     stripped       from     the

affidavit on which the search warrant was based, the remaining

facts do not establish probable cause.                  The district court held

a    suppression    hearing     at   which     Shutt,    Clasing,         Ostrow,      and

others testified.         After the hearing, the district court denied

the defendants’ motions, concluding, as is relevant here, that

the seizure of Coats was a valid Terry stop and that exigent

circumstances justified the initial entry into Room 943. 3                             See

Terry v. Ohio, 392 U.S. 1 (1968).


       3
       Shutt testified at the suppression hearing that Coats was
arrested near an “open-air drug market,” people were in the
area, and he was concerned that someone on the street had seen
the arrest and alerted Coats’s co-conspirators so that they
could begin destroying evidence inside Room 943.       J.A. 237.
(Continued)
                                           9
       A jury trial commenced that same day.              Consistent with the

numbering in the indictment, the jury verdict form listed Count

One as the conspiracy charge.           However, with Brown and Bostic

having pleaded guilty prior to trial, the form listed Count Two

as the firearm charge against Coats.

       The jury found Cavazos and Coats guilty of conspiracy to

distribute and possess with intent to distribute cocaine and

noted on the special verdict form that five kilograms or more

were foreseeable to both Defendants.             The jury also found Coats

guilty   of   possession   of   a    firearm    in   furtherance     of   a   drug

trafficking crime.

       Two months after the trial, the government provided the

Defendants with FBI Forms 302 (“the 302s”), which the government

had not produced previously.          The 302s reported on a series of

four pretrial interviews with prosecution witness Alex Mendoza-

Cano   (“Cano”)   that    occurred    from     December    11,   2009,    through

April 28, 2010.        Cano had been charged in a different district

with intent to distribute five kilograms or more of cocaine, and

he   testified    at   Defendants’    trial     pursuant    to   a   cooperation




Clasing and Shutt also testified that Room 943 was located in a
narrow hallway, which created a “fatal funnel,” meaning there
was no cover or concealment if the officers tried to wait
outside the room while a search warrant was obtained. J.A. 101,
238, 239.



                                       10
agreement.       The government relied on testimony from Cano and

Brown to establish the existence of the drug conspiracy and its

scope.    Cano testified that he was a member of the Gulf Cartel,

which was a Mexican drug trafficking organization, and that he

was charged with overseeing the cartel’s distribution operation

in Houston.       He testified in detail that he provided drugs to

Cavazos, who in turn transported them to Baltimore for Coats and

co-defendant Bostic.         Prosecutors had received the 302s from the

FBI   only     after   the   trial   had    ended   and   had   produced    them

promptly thereafter.         Defendants moved unsuccessfully for a new

trial based on the government’s alleged untimely production of

the 302s.      See United States v. Cavazos, 2011 WL 4596050 (D. Md.

2011).

      The district court subsequently sentenced Cavazos and Coats

to 540 months each on the conspiracy count and sentenced Coats

to a consecutive term of 60 months on the firearm count.

                                      II.

      Defendants first argue that the district court erred in

denying their suppression motions.            In reviewing the denial of a

motion    to    suppress,     we   review    the    district    court’s    legal

conclusions de novo while reviewing its factual findings for

clear error.       See Ornelas v. United States, 517 U.S. 690, 699

(1996).



                                       11
                                   A.

     Regarding the suppression motion, Defendants first contend

that the officers illegally seized Coats when they approached

him after he emerged from the cell-phone store.         We disagree.

     An officer is entitled to stop and briefly detain a person

for investigative purposes when there is reasonable suspicion

that criminal activity is afoot.         See Terry, 392 U.S. at 30.

Even assuming that the officers seized Coats as soon as they

approached him, that seizure constituted a valid Terry stop.            As

the district court explained,

     Officer Shutt observed the phone call and meeting
     between the confidential informant and Brown, and
     learned that Brown planned to make a large “move.”
     Officers observed the exchange of packaged money
     between Coats and Brown shortly after the informant’s
     meeting, and learned that Coats was driving a rental
     vehicle – a common practice of drug dealers. Officers
     watched Coats bring the packaged money to the hotel
     and go to the cell phone store after 10:30 p.m.       He
     left with bags at around 1:30 a.m. Under the totality
     of the circumstances, the officers had reasonable
     suspicion that Coats was engaged in drug trafficking.

J.A. 492-93.    Defendants do not charge that the district court

clearly erred in making any of the factual findings on which the

district court’s decision was based.       They do contend that some

of these facts are not suspicious when viewed in isolation.            The

pertinent   question,   however,   is   whether   the   facts,   “[t]aken

together, . . . sufficed to form a particularized and objective

basis” for stopping Coats, United States v. Arvizu, 534 U.S.


                                   12
266,     277-78    (2002)      (emphasis     added),    and   for    the    reasons

explained by the district court, they certainly did.

                                            B.

       The Defendants next maintain that the district court erred

in refusing to suppress the evidence obtained as a result of the

search    of   Room    943.      Defendants      contend   that     the    officers’

initial warrantless entry into Room 943 was unjustified, that no

evidence obtained as the result of that entry could be used to

justify issuance of the search warrant, and that without such

evidence the application did not establish probable cause.                         We

disagree.

       To authorize issuance of a warrant for search or seizure, a

supporting        “affidavit     must   provide     the    magistrate       with   a

substantial       basis   for    determining     the    existence    of    probable

cause” in light of the totality of the circumstances.                      Illinois

v. Gates, 462 U.S. 213, 239 (1983).                 “[T]o establish probable

cause, the facts presented to the magistrate need only ‘warrant

a man of reasonable caution’ to believe that evidence of a crime

will be found.” United States v. Williams, 974 F.2d 480, 481

(4th Cir. 1992) (per curiam) (quoting Texas v. Brown, 460 U.S.

730, 742 (1983) (plurality opinion)); see Florida v. Harris, 133

S. Ct. 1050, 1055 (2013).           In determining whether an application

establishes       probable     cause,   a    judicial   officer     must    consider

“the facts and circumstances as a whole and make a common sense

                                            13
determination      of     whether      ‘there       is       a    fair        probability        that

contraband or evidence of a crime will be found in a particular

place.’”     Id. (quoting Gates, 462 U.S. at 238).                                  A warrant is

not    invalidated        by    the     inclusion            in        the        application     of

improperly      obtained       evidence      so     long         as    there       is    sufficient

untainted information to support a finding of probable cause.

See   United    States     v.    Wright,          991   F.2d          1182,       1186    (4th   Cir.

1993).

      Even     assuming    that       the    officers’           warrantless             entry   into

Room 943 was not authorized and thus that the evidence obtained

as a result of that entry could not be used in support of a

search-warrant      application,            the    other         facts       in    the    affidavit

nonetheless      supported        a    search           of       Room     943.            The    only

information derived from the warrantless entry that was included

in the application was Cavazos’s statement and the resulting

drug-dog scan of his family’s van in the parking garage.                                         Even

if    that   information         is    not        considered,            the        affidavit      is

sufficient to establish probable cause.

      The      facts     establishing             probable             cause        include       the

following.      Brown sold heroin to a confidential source only days

prior to April 27, 2009.              The source told Shutt on April 27 that

Brown had told the source that Brown would be receiving a large




                                              14
amount of narcotics shortly. 4             Brown met with Coats that evening,

and the officers saw Brown give Coats what they believed to be

money.       Coats then immediately drove to the Waterfront Marriott,

entered the hotel — in which he had rented Room 943 — and left,

all within 30 minutes.                Coats then immediately drove to the

cell-phone         store,    which       was    closed,       and    left     the       store

approximately        one    hour    later.          Coats    falsely    denied      to    law

enforcement that he had not gone to the Marriott that night.                                A

drug       dog    alerted    to    the   presence       of    narcotics       in    Coats’s

vehicle.          Coats was carrying a loaded firearm on his person,

$7,000 cash, and two fake licenses.                     And finally, Coats had a

police scanner tuned to the frequencies of the Baltimore Police

and the DEA.

       Clearly, this information would have justified a reasonable

belief      that    Brown    had   given       Coats   money    as     part   of    a    drug

transaction.         Considering that Coats had rented a room at the

Marriott and that he briefly visited the hotel after meeting

with Brown, the officers had reason to believe that Coats was

using       the    hotel    room   to    further       the    transaction       and      that


       4
       The affidavit stated that the confidential informant had
passed on that Brown “had informed him/her that he had just
received a large amount of heroin and cocaine.”        J.A. 689.
However, Shutt testified at the suppression hearing that his
confidential informant had told him that Brown would be
obtaining a large amount of narcotics later that evening.



                                               15
evidence of the crime, whether it be the money Brown had given

Coats, the drugs Coats was to give Brown, or other evidence,

would be in the hotel room.

                                      III.

       Defendants next argue that the district court erred in its

handling of the verdict sheet presented to the jury.                       They note

that Count Two of the superseding indictment charged Brown with

distribution of a quantity of cocaine and that Count Three of

the superseding indictment charged Coats with possession of a

firearm in furtherance of the Count One conspiracy.                       They argue

that the district court asked the jury to return a verdict as to

Coats regarding only Counts One and Two and did not ask the jury

to return a verdict on Count Three.                 They contend that since the

jury returned guilty verdicts against Coats on Counts One and

Two but Coats was not charged in Count Two, the finding of guilt

on Count Two was a nullity, and because the jury was not asked

to return a verdict on Count Three, the discharge of the jury

without   any    finding    of    guilt   on    that      charge     operated   as   an

acquittal on the firearm charge.

       Because   neither    Defendant      objected       to   the    verdict   sheet

prior to the announcement of the jury’s verdict, we review their

objections for plain error only.               See Fed. R. Crim. P. 52(b) (“A

plain error that affects substantial rights may be considered

even   though    it   was   not   brought      to   the    court’s     attention.”).

                                          16
Before    we    can    consider       reversing      an    error    under    plain-error

review, “(1) there must be an error; (2) the error must be

plain, meaning obvious or clear under current law; and (3) the

error    must    affect     substantial            rights.”         United    States     v.

Wallace, 515 F.3d 327, 332 (4th Cir. 2008).                               Even if these

elements are established, however, “[t]he decision to correct

the   error     lies    within       our    discretion,       and   we    exercise     that

discretion only if the error ‘seriously affects the fairness,

integrity       or     public    reputation          of    judicial       proceedings.’”

United States v. Massenburg, 564 F.3d 337, 343 (4th Cir. 2009)

(quoting United States v. Olano, 507 U.S. 725, 732 (1993)).

      Here,     the     record       makes    clear       that    the    district     court

correctly interpreted the jury’s verdict.                        The court instructed

the jury that “Count 2 of the Indictment charges Defendant Wade

Coats with possessing a firearm during and in relation to a

drug-trafficking crime; specifically, conspiracy to distribute

and possess with intent to distribute cocaine.”                          J.A. 482.     When

the jury returned with its verdict, the courtroom deputy asked

the jury foreman, “How do you find Defendant, Wade Coats, as to

Count    2,    possession       of   a     firearm    in   furtherance       of   a   drug-

trafficking crime?”         J.A. 483.          The foreman responded, “Guilty.”

J.A. 483.       The jury also recorded on its verdict form that it

found Coats guilty of Count Two, “possession of a firearm in

furtherance of a drug trafficking crime.”                        J.A. 500.    It is thus

                                              17
apparent that, in light of Brown’s guilty plea, the district

court     simply     renumbered       the     charges          from   the       superseding

indictment and the jury found Coats guilty of the very crimes of

which the district court adjudicated him guilty.                            Accordingly,

there was no error, and certainly no plain error.

                                            IV.

      Defendants also maintain that the district court abused its

discretion in refusing to grant the Defendants a new trial based

on the late disclosure of the 302s.                 We disagree.

      We review a district court’s denial of a new trial motion

for abuse of discretion.              See United States v. Moore, 709 F.3d

287, 292 (4th Cir. 2013); United States v. Stokes, 261 F.3d 496,

502   (4th    Cir.    2001).      Applying         this    standard,        we    “may   not

substitute        [our]    judgment    for       that     of    the   district       court;

rather,      we    must    determine    whether         the     court’s     exercise     of

discretion, considering the law and the facts, was arbitrary or

capricious.”         United States v. Mason, 52 F.3d 1286, 1289 (4th

Cir. 1995).

      Defendants first maintain that a new trial was warranted

because the 302s constituted Jencks Act material.                                The Jencks

Act     requires     the     government       to     disclose         to    a     defendant

statements made by a witness relating to the subject matter of

the witness’s direct examination.                 See 18 U.S.C. § 3500(b).               The

notes of a government agent who has interviewed a witness do not

                                            18
constitute the witness’s “statements” in this context unless the

witness    has    adopted   those      notes     or   the    notes   recite      the

witness’s oral statements substantially verbatim.                     See United

States v. Roseboro, 87 F.3d 642, 645 (4th Cir. 1996).                            Mere

occasional   inclusion      by   the   agent     of   the   witness’s      verbatim

words do not make the agent’s notes the witness’s “statements”

in this context.       See Palermo v. United States, 360 U.S. 343,

352-53 (1959).

      Notwithstanding       Defendants’         argument      that    the        302s

constituted Jencks material, the reports were not written or

adopted by Cano, nor did they purport to be a substantially

verbatim account of Cano’s statements.                Rather, they were simply

agents’ summaries of the substance of Cano’s statements.                      Thus,

the district court correctly ruled that they were not required

to be produced under the Jencks Act.

      Defendants also contend that the government was required to

produce the 302s under Brady v. Maryland, 373 U.S. 83 (1963).

Under Brady, the government is required by the Fifth Amendment’s

Due Process Clause to disclose material evidence favorable to

the   defendant,    including     impeachment         evidence.      See     United

States v. McLean, 715 F.3d 129, 142 (4th Cir. 2013).                       Evidence

is material “if there is a reasonable probability that, had the

evidence   been    disclosed     to    the     defense,     the   result    of   the

proceeding would have been different.”                United States v. Curtis,

                                        19
931 F.2d 1011, 1014 (4th Cir. 1991) (internal quotation marks

omitted).      In this context, a reasonable probability “is one

that is sufficient to undermine confidence in the outcome of the

proceeding.”    Richardson v. Branker, 668 F.3d 128, 145 (4th Cir.

2012).

     Defendants    argue   that   the    302s   were   material   under   the

theory that defense counsel could have much more effectively

cross-examined Cano had the 302s been disclosed.                  Defendants

maintain that Cano at least implied in his testimony that he was

not involved in violence as part of his job, and they contend

that the 302s would have contradicted this representation.                For

this reason, they submit that the government’s failure to turn

these materials over in a timely manner undermines confidence in

the outcome of the trial.

     Not only did the denial of Defendants’ new-trial motion not

constitute an abuse of discretion, but its decision was clearly

correct.    Defendants cite passages from Cano’s testimony that

they maintain contradict material contained in the 302s.                  The

302s did not directly contradict any part of Cano’s testimony,

however, and they certainly did not contradict any testimony

regarding the actions of the Defendants.

     Defendants first argue that the 302s contradict testimony

by Cano that he never shot at police officers.              The 302s were

quite consistent with Cano’s testimony on this point, however.

                                    20
Cano admitted in his testimony before the jury that he was part

of a very violent business.              Cano specifically admitted that he

was wanted by the Honduran police because “[w]e did the business

that turned out bad on us.             There were dead people that came out

of that. . . . The cartel had an entire family eliminated.”

J.A. 444.        He also indicated in his testimony that the cartel

had killed employees who had cooperated with the government and

killed their families as well.              He further testified that he was

“involved in a shootout between [his] cartel and the police of

the country of Honduras” that left him injured.                    J.A. 445; see

also     J.A.    446-47     (Cano’s      testimony     admitting    he    “ha[d]   a

shootout with” the police).               The 302s reference this shootout

but do nothing to contradict Cano’s testimony as to Cano’s role

in it.

       Defendants also note that the 302s indicated that Cano had

extensive training and skills in violent activities and that he

had committed many violent acts in the past, including murdering

several    people.        In   this    respect,      Defendants    also   point    to

testimony       from   Cano    that   dealing   drugs,    rather    than    killing

people, was his business.             If confronted with the 302s, however,

the government could have persuasively argued that there was no

significant       tension      between    the   302s     and   Cano’s     testimony

insofar as the context for the statement Defendants highlight

was that Cano was explaining why he fled Mexico to come to the

                                           21
United States.        Indeed, it appears he was merely explaining that

his   primary    business       was    selling       drugs     and   noting      that   any

involvement in violence was only incidental.                         And even to the

extent that defense counsel were able to persuade the jury that

Cano was unfairly downplaying his role in the cartel’s violence,

there is no reason to believe that defense counsel could have

used the 302s to any material advantage.

      This is especially true because defense counsel was quite

effective, without the 302s, in impeaching Cano.                           He testified

at    length    about    how    he     had    repeatedly         engaged    in    illegal

activity for years and admitted his willingness to lie when it

served his interests.            Although he testified that he would not

lie   under    oath,    his     testimony         made   clear    that     his   foremost

concern was helping his family and that he was cooperating with

the government in hopes of obtaining a shorter sentence.                            Thus,

the jury had strong reason to conclude that he would testify

falsely if he believed it would accelerate his return to his

family.    We find no reason to believe that the 302s would have

enabled defense counsel to cast any significant further doubt on

the truth of Cano’s testimony concerning the existence and scope

of the conspiracy.         Accordingly, we conclude that the district

court   was    well    within    its    discretion        in     concluding      that   the

government’s tardy production of the documents did not undermine

confidence in the jury verdicts.

                                             22
                                              V.

        Finally, Cavazos and Coats both challenge the substantive

reasonableness of their sentences.

      We      review      a    sentence         for    reasonableness          “under     a

deferential      abuse-of-discretion               standard.”         Gall    v.     United

States, 552 U.S. 38, 41 (2007).                       This review requires us to

consider both the procedural and substantive reasonableness of a

sentence.      See id. at 51; United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).              As part of our procedural review, we

consider whether the district court considered the 18 U.S.C.

§ 3553(a) factors.            See Gall, 552 U.S. at 51.               In this regard,

the district court “must place on the record an individualized

assessment based on the particular facts of the case before it.”

United      States   v.   Carter,       564    F.3d    325,     330   (4th    Cir.   2009)

(internal quotation marks omitted).                    However, the court is “not

required to provide a lengthy explanation or robotically tick

through      § 3553(a)’s        every        subsection.”         United      States    v.

Chandia, 675 F.3d 329, 341 (4th Cir. 2012) (internal quotation

marks    omitted).        Rather,       it    need    only    “set    forth    enough   to

satisfy” us that it “has considered the parties’ arguments and

has     a    reasoned         basis     for        exercising     [its]       own    legal

decisionmaking authority.”              Rita v. United States, 551 U.S. 338,

356 (2007).



                                              23
     Here, Defendants do not cite any procedural error, and we

do not find one.          The district court explicitly considered both

Defendants’       age,    lack    of    criminal      history,       and     personal

background.       The court also found that over 1,500 kilograms of

cocaine    was    foreseeable     in   the    context   of    the    conspiracy    to

distribute and possess with intent to distribute.                         In light of

“the duration and extent of the criminal enterprise as measured

in time . . . as well as in drugs and money,” the district court

determined that the sentences imposed were sufficient but not

greater than necessary to accomplish the goals that § 3553(a)

sets out.        J.A. 624.      We find the court’s analysis to be sound

and certainly no abuse of discretion.

                                        VI.

     In sum, finding no error, we affirm Defendants’ convictions

and sentences.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument     would   not    aid    the    decisional

process.

                                                                             AFFIRMED




                                        24